Conlan, J.
This is an appeal from a judgment entered upon a verdict of the jury and from an order denying the defendant’s motion for a new trial.
The action was brought to recover as damages a certain sum of money representing the wages of the plaintiff which he claims to have lost by reason of the wrongful acts of the defendant.
The evidence in the case is to the effect that the plaintiff, the treasurer of the defendant, refused to deliver up certain' books which he kept while an incumbent upon that office to a committee appointed to investigate certain accounts, and that in consequence of such refusal he was “ knocked off ” by the forming of a resolution adopted by the defendant on the 5th day of June, 1895,. and when he presented himself at his place of employment at St. Luke’s Hospital on the morning of June- 7th the walking delegate of the defendant came and told the other men employed on the work, some twenty-five in number, that they must not work with the plaintiff, because of the aforesaid resolution, and thereupon the plaintiff was discharged from employment by the foreman of the work because the other men refused to work with him.
In the very recent case of Curran v. Galen, 152 N. Y. 53, it was said: “The principle which justifies such organizations is departed from when they are so extended in their operations as either to intend, or. to accomplish, injury -to others; public policy and interests of society favor the utmost freedom in the citizen to pursue his lawful trade or calling, and if the purpose-of an organization of combination of workingmen be to hamper or restrict .that freedom, ■ and through contracts or arrangements with employers, to coerce other workingmen to become members of the organization and to come under its rules and conditions, under the penalty of the loss of their position, and of deprivation of employment, then that' purpose seems clearly unlawful,” and this principle of law applies with equal force in the case of a workingman who is hindered in his employment by the unlawful adoption of any method to hinder him in the pursuit of his cálling, as in the case at bar.
*425There cannot be any doubt but that the right of action exists in favor of the discharged employee against a third party who has maliciously procured his discharge, and labor associations have no more right to inflict injury to others or upon others than have individuals. Old Dominion SS. Co. v. McKenna, 18 Abb. N. C. 281.
There is little, if any, conflict in all the array of testimony upon the question of interference, and the trial justice charged the jury that the plaintiff was entitled to recover, leaving the question of the amount of the verdict to be determined by them, and this was practically the only question submitted for their consideration.
This decision of the justice was reached as the necessary result of the provisions of the defendant’s by-laws and constitution, which were in evidence upon the trial, the principal feature of which under this head appears to be that the plaintiff as treasurer was annually called upon to surrender to the trustees and not to a committee appointed by the president, and we are inclined to agree with him in this conclusion.
The constitution and by-laws of the defendant prescribe the precise manner in which the treasurer may be called upon to surrender, and these provisions may not be set aside at the mere whim of a majority present at any meeting by the- arbitrary passage of a resolution, the direct consequence of which is the infliction of an injury, and which required him to surrender to a committee-to be appointed by the president.
There is no pretense that his accounts were not properly kept, for it was shown that they had been regularly examined and audited in the manner provided by the by-laws.
The whole trouble seems to have grown out of the refusal on his part to surrender a particular book which he claims was his private property, and not the property of the defendant, and as it- was not shown to belong to the latter, we do not think his refusal to surrender, even though the trustees themselves had demanded it, was a violation of any provision of the by-laws or called for his being “ knocked off ” by a resolution hastily prepared and arbitrarily adopted by the associate members.
Upon the question of the amount of damages we do not think there is any just cause for complaint.
If the plaintiff is entitled to recover at all, he is entitled to recover for such time as was. lost to him by the acts of the defendant, nor was he obliged to seek employment in other localities.
*426There was no- conflict of evidence upon the point of his having been deprived of work for a period of nine weeks, nor is it claimed that the sum asked as wages was disproportionate to that paid to other mechanics in his line. . i
The defendant seems to have conceded that the plaintiff had sufficiently proved his cause of action by the failure on its part to move to dismiss and to ask for the direction of a verdict, or to object in any way to the submission of the case to a jury, either at the close of the plaintiff’s case or before the case was actually ■ submitted, and is thereby precluded from asserting that there is no evidence to sustain the verdict. ■ ' «
The denial of the motion to set aside the verdict, for that reason, we think, must stand.
The whole case as presented at the trial might' with .reason be said to have decided itself, and if it had been left to the jury without limitation, we are of the opinion that no other verdict could have been reached and the verdict thus obtained would not' have been disturbed on appeal. - ¡
• We have examined the case with care, and do not find that the defendant was in any way prejudiced with anything that occurred on the trial.
For the reason-stated, we think the- judgment should stand, and it is, therefore, affirmed, with costs. •
O’Dwyer and Schuohman, JJ., concur.
. Judgment affirmed, with costs.